Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 6, 2021

                                     No. 04-20-00566-CV

              IN THE INTEREST OF A.H., A.W., AND A.L.W., CHILDREN,

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019PA02438
                       Honorable Linda A. Rodriguez, Judge Presiding


                                        ORDER

        This is an accelerated appeal of an order terminating appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. Appellant’s brief was originally due by December 31, 2020, and appellant
filed a motion requesting a twenty-day extension of time.

      After consideration, we GRANT the motion and ORDER appellant to file her brief by
January 20, 2021. Appellant is advised that further extensions of time will be disfavored.




                                                    _________________________________
                                                    Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of January, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court